     Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 1 of 30




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-3580

CENTER FOR BIOLOGICAL DIVERSITY, and
WESTERN WATERSHEDS PROJECT,

        Plaintiffs,

v.

U.S. DEPARTMENT OF THE INTERIOR; DAVID BERNHARDT, in his official capacity as
Secretary of the U.S. Department of the Interior; U.S. FISH AND WILDLIFE; AURELIA
SKIPWITH, in her official capacity as Director of the U.S. Fish and Wildlife Service; BUREAU
OF LAND MANAGEMENT; WILLIAM PENDLEY, in his official capacity exercising the
authority of the Director of Bureau of Land Management; U.S. FOREST SERVICE; VICKI
CHRISTIANSEN, in her official capacity as Chief of the U.S. Forest Service; NATIONAL
PARK SERVICE; MARGARET EVERSON, in her official capacity exercising the authority of
the Director of the National Park Service.

        Defendants.



                      PETITION FOR REVIEW OF AGENCY ACTION


                                      INTRODUCTION

        1.      The Gunnison sage-grouse (Centrocercus minimus), listed as threatened under the

Endangered Species Act (“ESA”), exists nowhere else in the world except for the rapidly-

disappearing sagebrush ecosystems of southwest Colorado and southeastern Utah. The heart of

the species’ range is Colorado’s Gunnison Basin and the majority of its remaining population

lives there. Since 2013, the Gunnison sage-grouse has declined by nearly 50 percent rangewide,

and by over 40 percent in the Gunnison Basin. Despite these catastrophic population losses, the

U.S. Fish and Wildlife Service (“FWS”), the Bureau of Land Management (“BLM”), the U.S.



                                 PETITION FOR REVIEW—1
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 2 of 30




Forest Service (“Forest Service”), and the National Park Service (“NPS”) (collectively

“Defendants”)—federal agencies responsible for conserving the species and its habitat—have

done little to protect its last viable population in the Gunnison Basin from the significant threat

posed by livestock grazing. Instead, the agencies purportedly rely on outdated conservation

measures from the Gunnison Basin Candidate Conservation Agreement (“Gunnison Basin

CCA”) and its attendant Biological Opinion—but those measures have not been consistently

applied or enforced and have never been based on the best available science.

       2.      Petitioners, Center for Biological Diversity and Western Watersheds Project

(collectively, “Conservation Organizations”), bring this lawsuit against Defendants over their

failure to ensure that the adoption and implementation of the Gunnison Basin CCA does not

jeopardize the continued existence of the Gunnison sage-grouse or adversely modify its critical

habitat in violation of the ESA. Petitioners also challenge the Gunnison Basin CCA’s Biological

Opinion as arbitrary and capricious and contrary to the best available science.

       3.      Pictured below, the Gunnison sage-grouse is a unique species of sage-grouse now

confined to a small fraction of its historic range due to threats including habitat destruction

primarily caused by livestock grazing and residential development.




                                  PETITION FOR REVIEW—2
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 3 of 30




       4.      The agencies developed the Gunnison Basin CCA in 2013 after FWS proposed to

list the Gunnison sage-grouse as endangered and designate 1.7 million acres of critical habitat for

the bird. The Gunnison Basin CCA was intended to protect BLM, the Forest Service, and NPS

from liability for incidental take to the Gunnison sage-grouse from development, recreation, and

livestock grazing authorized by the agencies in the species’ occupied critical habitat in the event

that the species should be listed, and to specify needed conservation measures and monitoring.

       5.      While they were developing the Gunnison Basin CCA, BLM, the Forest Service,

and NPS purported to analyze the effects of the Gunnison Basin CCA on the Gunnison sage-

grouse and its occupied critical habitat in a biological assessment, which they presented to FWS

for expert review. On July 30, 2013, FWS adopted the biological assessment’s analysis in a

“conference opinion,” intended to advise the agencies on ways to minimize or avoid adverse

effects to Gunnison sage-grouse from implementing actions covered under the CCA.

       6.      Subsequently, in November 2014, FWS listed the Gunnison sage-grouse as a

threatened species under the ESA and designated 1.4 million acres as its critical habitat,

including 500,909 acres of occupied critical habitat in the Gunnison Basin. Less than three weeks

later, FWS adopted the conference opinion’s analysis of the Gunnison Basin CCA’s effects on

the Gunnison sage-grouse and its critical habitat in a formal “Biological Opinion”—the

culmination of the “consultation” process mandated by the ESA. See 16 U.S.C. § 1536.

       7.      FWS, through the Biological Opinion, concluded that, although certain authorized

activities such as livestock grazing were likely to adversely affect the Gunnison sage-grouse, the

Gunnison Basin CCA would not jeopardize the continued existence of the Gunnison sage-grouse




                                  PETITION FOR REVIEW—3
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 4 of 30




or destroy or adversely modify its critical habitat if BLM, the Forest Service, and NPS

implemented specific conservation measures and adhered to annual reporting requirements.

       8.      But those conservation measures were not based on the best available science at

the time the Biological Opinion was adopted and the Biological Opinion is deeply flawed: It fails

to adequately account for the effects of grazing on the Gunnison sage-grouse and its critical

habitat; relies on inadequate conservation measures and unsupported assumptions regarding their

efficacy; fails to adequately analyze the cumulative impacts on the grouse; and fails to

adequately consider the Gunnison Basin CCA’s impacts on the grouse’s recovery. Thus,

Defendants’ continued authorization of livestock grazing jeopardizes the Gunnison sage-grouse’s

continued existence, adversely modifies its critical habitat, and results in the unauthorized take of

Gunnison sage-grouse in violation of the ESA.

       9.      Further, BLM, the Forest Service, and NPS have not implemented the

conservation measures or adhered to the Biological Opinion’s reporting requirements and

Gunnison sage-grouse populations have declined precipitously since the Biological Opinion’s

adoption. The Gunnison Basin population in particular has declined from approximately 3,149

birds in 2013 to only 1,667 in 2020. The spiral toward extinction of the Gunnison sage-grouse,

the failure of the agencies to carry out required conservation measures and reporting

requirements, and new information regarding the effects of the activities covered under the

Gunnison Basin CCA on Gunnison sage-grouse each require Defendants to reinitiate ESA

section 7 consultation on the Gunnison Basin CCA. Their failure to do so violates the ESA and

its implementing regulations.




                                  PETITION FOR REVIEW—4
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 5 of 30




       10.     Consequently, the Conservation Organizations respectfully request that this Court

declare that Defendants’ continued reliance on the Biological Opinion is arbitrary and capricious

and violates the ESA and its implementing regulations, order Defendants to promptly reinitiate

consultation, and enjoin BLM, the Forest Service, and NPS from authorizing livestock grazing in

occupied Gunnison sage-grouse critical habitat on federal lands in the Gunnison Basin until an

adequate and legally-valid consultation has been completed.

                                 JURISDICTION AND VENUE

       11.     This Court has jurisdiction over this action pursuant to the citizen suit provision

of the ESA. 16 U.S.C. §§ 1540(g)(1), 1540(g)(2)(C). The Court also has jurisdiction pursuant to

28 U.S.C. §§ 1331 and 1346, because this action involves the United States as a defendant and

arises under the laws of the United States, including the ESA, 16 U.S.C. § 1531 et seq., the

Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq., and the Equal Access to Justice

Act, 28 U.S.C. § 2214 et seq. The requested relief is proper under 16 U.S.C. § 1540(g)(1); 28

U.S.C. §§ 2201, 2202, 1361; and 5 U.S.C. §§ 704, 705, 706.

       12.     The Conservation Groups gave notice to Defendants of Conservation Groups’

intent to file suit under the ESA for the violations described in the notice and this complaint

more than 60 days ago. 16 U.S.C. § 1540(g)(2)(C). The violations complained of in the notice

have not been remedied. The Defendants’ actions are final and ripe for review, and Conservation

Organizations have standing to bring these claims.

       13.     Venue is proper in this Court pursuant to 16 U.S.C. § 1540(g)(3)(A) and 28

U.S.C. § 1391(e). The Gunnison sage-grouse is located in this district, and FWS’ regional office

which issued the Biological Opinion is located here.



                                  PETITION FOR REVIEW—5
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 6 of 30




       14.     The federal government has waived sovereign immunity in this action pursuant to

5 U.S.C. § 702 and 16 U.S.C. § 1540(g).

                                             PARTIES

       15.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“Center”) is a non-profit

organization that is dedicated to the preservation, protection, and restoration of biodiversity,

native species, and ecosystems. The Center was founded in 1989 and is based in Tucson,

Arizona, with offices throughout the country, including Colorado. The Center has more than

81,000 members, including many who reside in, explore, and enjoy the native species and

ecosystems of the Interior Mountain West and Colorado, including in the Gunnison Basin, where

the Gunnison sage-grouse is found. The Center’s mission is to protect and conserve endangered

species and their habitats, including the Gunnison sage-grouse.

       16.     The Center brings this action on behalf of itself and its members who derive

aesthetic, recreational, emotional, and spiritual benefits from the Gunnison sage-grouse and its

continued existence in its native habitat, including in the Gunnison Basin.

       17.     The Center’s members, including Pam Eaton, often visit occupied habitat in the

Gunnison Basin to view and enjoy Gunnison sage-grouse and their native habitat, including

specific areas impacted by the activities covered by the Gunnison Basin CCA.

       18.     Ms. Eaton and other Center members derive aesthetic, recreational, inspirational,

emotional, and spiritual benefits from their visits to the Gunnison Basin in the hopes of viewing

Gunnison sage-grouse. Ms. Eaton intends to continue to visit occupied habitat in the Gunnison

Basin frequently and on an ongoing basis in the future, including this coming mating season in

spring of 2021. The areas of the Gunnison Basin that Ms. Eaton and other Center’s members



                                  PETITION FOR REVIEW—6
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 7 of 30




intend to continue to use and enjoy include specific areas impacted by the activities covered by

the Gunnison Basin CCA.

       19.     The aesthetic, recreational, inspirational, emotional, and spiritual interests of Ms.

Eaton and other Center members have been and will continue to be adversely affected and

irreparably injured if Defendants’ ongoing violations of the ESA and APA continue. These are

actual, concrete injuries caused by Defendants’ violations of the ESA and APA. The relief

sought will redress the Center and its members’ injuries.

       20.     Plaintiff WESTERN WATERSHEDS PROJECT (“WWP”) is a nonprofit

organization with more than 12,000 members and supporters that is dedicated to protecting and

restoring western watersheds and wildlife through education, public policy initiatives, and legal

advocacy. WWP works to influence and improve public lands management throughout the West

with a primary focus on the negative impacts of livestock grazing on 250 million acres of

western public lands, including harm to ecological, biological, cultural, historic, archeological,

scenic resources, wilderness values, roadless areas, Wilderness Study Areas, and designated

Wilderness.

       21.     WWP brings this action on behalf of itself and its members who derive aesthetic,

recreational, and spiritual benefits from the Gunnison sage-grouse and its continued existence in

its native habitat in the Gunnison Basin.

       22.     WWP’s staff and members, including Erik Molvar, often visit occupied habitat in

the Gunnison Basin in efforts to view and enjoy Gunnison sage-grouse and their native habitat,

including specific areas impacted by the activities covered by the Gunnison Basin CCA, such as

areas where livestock grazing is authorized.



                                  PETITION FOR REVIEW—7
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 8 of 30




          23.   Mr. Molvar and other WWP staff and members derive aesthetic, recreational,

inspirational, scientific, and spiritual benefits from their visits to the Gunnison Basin in the hopes

of viewing Gunnison sage-grouse. Mr. Molvar intends to continue to visit occupied habitat in the

Gunnison Basin in search of Gunnison sage-grouse frequently and on an ongoing basis in the

future, including in spring of 2021. The areas of the Gunnison Basin that Mr. Molvar and other

WWP members intend to continue to use and enjoy include specific areas impacted by the

activities covered by the Gunnison Basin CCA, like livestock grazing.

          24.   The aesthetic, recreational, inspirational, scientific, and spiritual interests of Mr.

Molvar and other WWP members have been and will continue to be adversely affected and

irreparably injured if Defendants’ ongoing violations of the ESA and APA continue. These are

actual, concrete injuries caused by Defendants’ violations of the ESA and APA. The relief

sought will redress WWP’s and its members’ injuries.

          25.   Defendant U.S. DEPARTMENT OF THE INTERIOR is an agency of the United

States charged with administering the ESA for non-marine species including the Gunnison sage-

grouse.

          26.   Defendant DAVID BERNHARDT is the Secretary of Interior and is the federal

official in whom the ESA vests final responsibility for making decisions required by and in

accordance with the ESA. Secretary Bernhardt is sued in his official capacity.

          27.   Defendant U.S. FISH AND WILDLIFE SERVICE is a federal agency within the

Department of Interior charged with implementing and ensuring compliance with the ESA. The

Secretary of the Interior has delegated administration of the ESA to the Service. 50 C.F.R. §

402.01(b).



                                   PETITION FOR REVIEW—8
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 9 of 30




       28.     Defendant AURELIA SKIPWITH is the Director of the U.S. Fish and Wildlife

Service. Director Skipwith is sued in her official capacity.

       29.     Defendant UNITED STATES BUREAU OF LAND MANAGEMENT is an

agency within the United States Department of the Interior and is the federal agency charged

with managing more than 245 million acres of public land in the United States. In this capacity,

BLM is responsible for implementing and complying with federal law, including the federal laws

implicated by this action.

       30.     Defendant WILLIAM PENDLEY is sued in the official capacity of exercising the

authority of the Director of BLM.

       31.     Defendant U.S. FOREST SERVICE is an agency within the U.S. Department of

Agriculture. It and its officers are responsible for the lawful management of the National Forest

System.

       32.     Defendant VICKI CHRISTIANSEN is the Chief of the Forest Service. Chief

Christiansen is sued in her official capacity.

       33.     Defendant NATIONAL PARK SERVICE is an agency within the U.S.

Department of the Interior, which is responsible for managing public lands under its authority in

accordance with the federal laws implicated in this action.

       34.     Defendant MARGARET EVERSON is sued in the official capacity of exercising

the authority of the Director of the National Park Service.




                                   PETITION FOR REVIEW—9
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 10 of 30




               THE RELEVANT STATUTORY AND REGULATORY SCHEME

    I.         THE ENDANGERED SPECIES ACT

         35.     Enacted in 1973, the ESA is “the most comprehensive legislation for the

preservation of endangered species ever enacted by any nation.” Tenn. Valley Auth. v. Hill, 437

U.S. 153, 180 (1978). It provides a means to conserve endangered and threatened species and the

ecosystems upon which they depend. 16 U.S.C. § 1531(b).

         36.     To receive the full protections of the ESA, a species must first be listed by the

Secretary of the Interior as “endangered” or “threatened.” Id. at § 1533. The ESA defines an

“endangered species” as “any species which is in danger of extinction throughout all or a

significant portion of its range.” Id. § 1532(6). A “threatened” species is “any species which is

likely to become an endangered species within the foreseeable future throughout all or a

significant portion of its range.” Id. § 1532(20).

         37.     Recognizing the importance of timely habitat protections to the conservation and

recovery of endangered species, the ESA requires the designation of critical habitat concurrently

with listing a species. Id. § 1533(a)(3)(A)(i); see also id. § 1533(b)(6)(C). Habitat designated as

critical habitat is essential to the species’ survival and recovery. Id. § 1532 (3), (5)

         38.     If a species is proposed for listing but is not yet listed, FWS may work with

federal agencies, relevant states, and private parties to develop a “candidate conservation

agreement” (“CCA”). These are formal agreements that seek to address the threats facing species

that may be listed under the ESA.

         39.     If a federal agency action is likely to jeopardize a species proposed for listing, or

adversely modify its proposed critical habitat, the federal agency must confer informally with



                                   PETITION FOR REVIEW—10
    Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 11 of 30




FWS. 16 U.S.C. § 1536(a)(4); 50 C.F.R. § 402.10(a). During such a conference, FWS advises

the federal agency “on ways to minimize or avoid adverse effects” to the species in a

“conference opinion.” 50 C.F.R. § 402.10(c).

        40.    Once a species is listed and critical habitat is designated, section 7 of the ESA

imposes a substantive obligation on federal agencies to “insure that any action authorized,

funded, or carried out by such agency ... is not likely to jeopardize the continued existence of any

endangered or threatened species or result in the destruction or adverse modification of” habitat

that has been designated as critical for such species. Id. 16 U.S.C. § 1536(a)(2). The burden is

placed on the federal agency to show that any action it authorizes or carries out will not

adversely impact a listed species.

        41.    Jeopardy results where an action reasonably would be “expected, directly or

indirectly, to reduce appreciably the likelihood of both the survival and recovery of a listed

species in the wild by reducing the reproduction, numbers, or distribution of that species.” 50

C.F.R. § 402.02. “Destruction or adverse modification means a direct or indirect alteration that

appreciably diminishes the value of critical habitat for both the survival and recovery of a listed

species. Such alterations include, but are not limited to, alterations adversely modifying any of

those physical or biological features that were the basis for determining the habitat to be critical.”

Id. (2014).1

        42.    To fulfill the substantive mandates of section 7 of the ESA, federal agencies must

consult with an expert agency—in the case of the Gunnison sage-grouse, FWS—before


1
 The regulatory definition of “destruction or adverse modification” in place at the time of the
Biological Opinion’s adoption in 2014 has since been amended. See Regulations for Interagency
Cooperation, 84 Fed. Reg. 44,976 (Aug. 27, 2019).


                                  PETITION FOR REVIEW—11
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 12 of 30




undertaking actions with potential to affect listed species or their habitat. 16 U.S.C. § 1536; 50

C.F.R. § 402.14(a), (b). If the proposed action “may affect” listed species or their critical

habitats, formal consultation is required. Id. § 402.14(a).

        43.     To complete formal consultation, FWS must provide the action agency with a

“biological opinion” explaining how the proposed action will affect the listed species or habitat.

16 U.S.C. § 1536(b); 50 C.F.R. § 402.14. In carrying out the consultation process, “each agency

shall use the best scientific . . . data available.” 16 U.S.C. § 1536(a)(2).

        44.     If a species subject to the conference requirement is subsequently listed, “the

Federal agency must review the action to determine whether formal consultation is required.” 50

C.F.R. § 402.10(d). The federal agency may request that FWS adopt the agency’s prior

conference opinion as a formal biological opinion, but only if no significant new information is

available and no changes are made to the federal agency action. Id. Such a conference opinion

must meet all of the requirements of formal consultation. Id. § 402.10(d–e).

        45.     If the biological opinion concludes that the proposed action is not likely to

jeopardize the continued existence of a listed species or result in the destruction or adverse

modification of critical habitat, but will result in the incidental take of the species, FWS must

concurrently provide an “incidental take statement.” Id. § 402.14(i). The incidental take

statement must specify the impact (amount or extent) of incidental taking on the species, any

“reasonable and prudent measures” that FWS considers necessary or appropriate to minimize

such impact, and set forth the “terms and conditions,” including but not limited to reporting

requirements, that must be complied with by the agency. 16 U.S.C. § 1536(b)(4); 50 C.F.R. §

402.14(i).



                                   PETITION FOR REVIEW—12
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 13 of 30




       46.     The primary purpose of an incidental take statement and its measure of

permissible take is to limit the amount of allowable take and provide a trigger for reinitiating

consultation when the take limit has been exceeded. Compliance with the biological opinion and

incidental take statement provides a safe harbor for federal agencies and others pursuant to the

biological opinion from enforcement action under section 9’s prohibition against take; 16 U.S.C.

§§ 1536(o)(2); 1538(a); 50 C.F.R. § 17.31(a). Take that is not in compliance with a biological

opinion or absent a valid take statement or take permit violates section 9.

       47.     After the procedural requirements of consultation are complete, the ultimate duty

to ensure that an activity does not jeopardize a listed species lies with the action agency. An

action agency’s reliance on an inadequate, incomplete, or flawed biological opinion to satisfy its

ESA Section 7 duty is arbitrary and capricious and violates the ESA.

       48.     Federal agencies are also required to report back to FWS on the action’s progress

and its impact on listed species in order to monitor the impacts of incidental take. 50 C.F.R. §

402.14(i)(3). In certain circumstances, the agencies must “reinitiate” consultation.

       49.     Action agencies and FWS have a duty to reinitiate consultation if “new

information reveals effects of the action that may affect listed species or critical habitat in a

manner or to an extent not previously considered;” “the identified action is subsequently

modified in a manner that causes an effect to the listed species or critical habitat that was not

considered in the biological opinion or written concurrence;” or “a new species is listed or

critical habitat designated that may be affected by the identified action.” Id. § 402.16(a)(2–4). In

addition, consultation must be reinitiated “[i]f during the course of the action the amount or

extent of incidental taking … is exceeded.” Id. §§ 402.14(i)(4); 402.16(a)(1).



                                  PETITION FOR REVIEW—13
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 14 of 30




         50.     Once consultation is reinitiated, section 7(d) of the ESA provides that the action

agency “shall not make any irretrievable commitment of resources with respect to the agency

action which has the effect of foreclosing the formulation or implementation of any reasonable or

prudent measures which would not violate subsection (a)(2) of [section 7].” 16 U.S.C. § 1536(d).

   II.         THE ADMINISTRATIVE PROCEDURE ACT

         51.     Pursuant to the APA, any person who has suffered legal wrong because of agency

action, or who is adversely affected or aggrieved by agency action within the meaning of a

relevant statute, is entitled to judicial review thereof. 5 U.S.C. § 702.

         52.     Under 5 U.S.C. § 706, “the reviewing court shall decide all relevant questions of

law, interpret constitutional and statutory provisions, and determine the meaning or applicability

of the terms of an agency action.” The APA also requires a reviewing court to:

         (1) compel agency action unlawfully withheld or unreasonably delayed; and

         (2) hold unlawful and set aside agency action, findings, and conclusions found to be—

                 (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
                 with law; [or]
                 ...
                 (D) without observance of procedure required by law….

Id. § 706(1)-(2).

                                   FACTUAL ALLEGATIONS

   I.          THE GUNNISON SAGE-GROUSE

         53.     The Gunnison sage-grouse, famous for the males’ spiky barred tailfeathers and

distinctive mating dance performed on mating grounds called leks, depends on undisturbed

sagebrush interspersed with native grasses and forbs to survive.




                                   PETITION FOR REVIEW—14
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 15 of 30




         54.   Once widespread in New Mexico, Arizona, Utah, and Colorado, the Gunnison

sage-grouse has suffered serious population declines and range constrictions due to threats

including habitat modification from livestock grazing. According to the best available science,

5,000 sage-grouse are required to achieve a minimum viable population able to persist over the

long term, but the Gunnison sage-grouse’s numbers have remained well below this threshold

since accurate population counts began. By the early 2000s, the species had been identified as a

high priority species for ESA listing—although it took nearly a decade and a half for listing to

occur.

         55.   By the time the Gunnison sage-grouse was listed as a threatened species under the

ESA in 2014, it was reduced to seven small populations in Colorado and eastern Utah. The

largest of these inhabits the Gunnison Basin in Colorado. The survival and recovery of the

Gunnison Basin population is essential to the survival and recovery of the species. None of the

other so-called “satellite” populations are resilient enough to ensure the species’ survival, let

alone recovery.

         56.   The second-largest population at San Miguel is documented to be steeply

declining. One population, at Poncha Pass, has been trending towards extirpation for years, has

no critical habitat designated, and is sustained by transplants from the Gunnison Basin

population. Another, at Cerro Summit/Cimarron/Sims Mesa, may actually be extirpated, with

zero males counted on leks in 2020. An additional subpopulation at Dove Creek also appears to

have been extirpated, with zero males counted in 2019 and 2020.

         57.   The Gunnison sage-grouse is severely threatened by livestock grazing and

residential development, which are contributing to habitat declines in all population areas.



                                  PETITION FOR REVIEW—15
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 16 of 30




Nevertheless, more than 75 percent of Gunnison sage-grouse occupied critical habitat in the

Gunnison Basin is grazed by livestock.

   II.         THE GUNNISON BASIN CCA

         58.     In 2013, anticipating potential ESA listing for the Gunnison sage-grouse, BLM,

the Forest Service, and NPS—which together manage and authorize grazing on roughly two-

thirds of the bird’s occupied habitat in the Gunnison Basin —signed the Gunnison Basin CCA, in

which they agreed to implement specific conservation actions intended to limit impacts on the

Gunnison Basin population for three categories of land uses: land development, recreation, and

livestock grazing.

         59.     The Gunnison Basin CCA “serves as a project screen and requires the

implementation of conservation measures associated with…livestock grazing” and other

common land use authorizations. Colorado by & Through Colorado Dep’t of Nat. Res. v. United

States Fish & Wildlife Serv., 362 F. Supp. 3d 951, 975 (D. Colo. 2018).

         60.     As part of the Gunnison Basin CCA’s development, BLM, the Forest Service, and

NPS prepared a biological assessment purportedly assessing the effects of covered activities on

the grouse.

         61.     BLM, the Forest Service, and NPS then submitted the biological assessment to

FWS to determine whether the authorized actions may adversely affect the Gunnison sage-

grouse and its proposed critical habitat.

         62.     FWS concluded in an initial “conference opinion” that the proposed action was

not likely to jeopardize the continued existence of Gunnison sage-grouse or adversely modify its

critical habitat if conservation measures were implemented to mitigate their impact on the



                                  PETITION FOR REVIEW—16
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 17 of 30




species, but that several activities (including livestock grazing) were likely to adversely affect the

species if those conservation measures were not implemented.

   III.      THE BIOLOGICAL OPINION

       63.     FWS subsequently listed the Gunnison sage-grouse as a threatened species in

2014 and designated 1.4 million acres as the bird’s critical habitat, including 500,909 acres of

occupied critical habitat in the Gunnison Basin.

       64.     Shortly after the listing decision, BLM requested that FWS adopt the conference

opinion as its biological opinion and, on December 8, 2014, FWS complied, resulting in the

Biological Opinion at issue in this lawsuit.

       65.     The Biological Opinion and its accompanying reasonable and prudent measures,

terms and conditions, and Incidental Take Statement (“ITS”) are effective for 20 years and apply

within Gunnison sage-grouse occupied critical habitat in the Gunnison Basin.

       66.     The Biological Opinion found that some of the activities authorized by agencies

under the Gunnison Basin CCA, including grazing, were likely to adversely affect the Gunnison

sage-grouse.

       67.     Nevertheless, the Biological Opinion concluded that grazing would not jeopardize

the continued existence of the species or adversely modify its critical habitat because the

Biological Opinion assumed, without setting forth any scientific support, that implementing the

Gunnison Basin CCA’s conservation measures would dramatically reduce impacts to Gunnison

sage-grouse.

       68.     The Biological Opinion’s reasonable and prudent measures, terms and conditions,

and conservation measures, amongst other obligations, require BLM, the Forest Service, and



                                  PETITION FOR REVIEW—17
 Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 18 of 30




NPS to conduct short- and long-term habitat monitoring. At a minimum, they must determine

whether grazing allotments are meeting arbitrary guidelines for herbaceous heights—3.9 – 5.9

inches—adopted in the 2005 Gunnison Sage-grouse Rangewide Conservation Plan (“2005

RCP”). These same habitat guidelines are to be incorporated into grazing permits.

       69.     If herbaceous heights are being met, BLM, the Forest Service, and NPS must

collect herbaceous heights and photo points once every three years; if not, they must conduct

“trigger monitoring” (which includes monitoring how much livestock graze an allotment, i.e.,

“utilization”) and collect herbaceous heights and photo points annually immediately following

livestock use. If the guidelines are not met, the Biological Opinion contemplated that the

agencies would reduce stocking levels or make other long-term adjustments to grazing permits.

       70.     Additionally, the Biological Opinion obligated the BLM, the Forest Service, and

NPS to: immediately report any known injury or mortality of Gunnison sage-grouse, or losses of

nests or eggs, resulting from implementation of the Gunnison Basin CCA; track incidental take

(defined as future use disturbance) by land use type with respect to the 20-year disturbance

limits; and provide such information in annual reports.

       71.     The Biological Opinion presumed that annual incidental take from grazing would

not change because the amount of take is estimated based on the acreage of lands grazed

annually, and the Biological Opinion assumed this would remain static over the Gunnison Basin

CCA’s 20-year lifespan.

       72.     When analyzing the effects of grazing, the Biological Opinion relied on

inaccurate assumptions contrary to the best available science at the time about the effects of

livestock grazing authorized in the Gunnison Basin on Gunnison sage-grouse.



                                 PETITION FOR REVIEW—18
 Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 19 of 30




         73.   For instance, the Biological Opinion underestimated the effects of livestock

grazing on the Gunnison sage-grouse because it assumed, without setting forth any scientific

support, that take would only occur on a quarter of all lands impacted by livestock grazing and

that conservation measures would further reduce take by 95 percent.

         74.   The best available science at the time, however, indicated “[o]ne of 6 encounters

by cows resulted in a partial nest depredation,” and that far more Gunnison sage-grouse may be

harmed by grazing than the 35 total grouse FWS predicted would be affected over the 20-year

life of the Gunnison Basin CCA.

         75.   The “conservation measures” the Biological Opinion relied upon to avoid

jeopardy and adverse modification were also inadequate and contrary to the best available

science at the time. For instance, the Biological Opinion’s 3.9 to 5.9-inch herbaceous height

standard has never been consistent with the best available science, which indicates that sage-

grouse require at least a 7-inch grass height. The Biological Opinion’s conservation measures

further allow for “moderate,” 50 percent utilization of vegetation by livestock, when the best

available science, both at the time of the Biological Opinion’s issuance and currently,

recommends no more than light utilization of no more than 20 to 30 percent if sage-grouse

conservation is an objective.

         76.   The Biological Opinion thus failed to adequately assess and address the adverse

impacts grazing has on Gunnison sage-grouse and its occupied critical habitat in the Gunnison

Basin.

         77.   The Biological Opinion additionally failed to adequately assess the cumulative

impacts of the actions covered under the Gunnison Basin CCA along with other actions affecting



                                 PETITION FOR REVIEW—19
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 20 of 30




the Gunnison sage-grouse. It concluded that “residential development, agricultural production,

State and county road maintenance activities, vehicle traffic on area roads, livestock grazing,

hunting, and human infrastructure … [e]ach [have] the potential to affect Gunnison sage-grouse

and its habitat.” But it contains no analysis about how these activities together will affect the

species. Simply listing activities with no supporting analysis does not satisfy the requirements of

the ESA.

         78.     Finally, the Biological Opinion failed to analyze the Gunnison Basin CCA’s

impact on the Gunnison sage-grouse’s recovery. Rather, it concluded (again without support)

that the implementation of proposed conservation measures would advance recovery, even while

it determined that grazing was likely to adversely impact Gunnison sage-grouse. But because by

the FWS’ own determination, grazing, even with the CCA conservation measures, will adversely

affect Gunnison sage-grouse, the Gunnison Basin CCA will not bring the species “to the point at

which the measures provided pursuant to this Act are no longer necessary”—i.e., recovery. 16

U.S.C. § 1532(3).

         79.     By relying on baseless assumptions and inadequate conservation measures

without considering cumulative impacts to the species or its chances of recovery from actions

authorized in combination with other reasonably foreseeable actions, the Biological Opinion

violates the ESA, is contrary to the best available science, and is arbitrary and capricious.

   IV.         NEW INFORMATION SINCE THE GUNNISON BASIN CCA’S ADOPTION
               AND THE ISSUANCE OF THE BIOLOGICAL OPINION

         80.     The adoption of the Gunnison Basin CCA has not led to an improvement in the

status of the Gunnison sage-grouse or its habitat. Indeed, new information shows that the species




                                  PETITION FOR REVIEW—20
 Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 21 of 30




has continued to decline in the Gunnison Basin since the CCA was adopted and that grazing

threatens Gunnison sage-grouse to an extent FWS never considered.

       A. The Gunnison Sage-Grouse’s Decline in the Gunnison Basin.

       81.     When the Gunnison Basin CCA was developed in 2013, lek surveys conducted by

Colorado Parks and Wildlife (“CPW”) detected 848 males in the Gunnison Basin. In 2019, only

363 males—less than half the 2019 number—were counted. Although populations rebounded

slightly in 2020 with 449 males detected, they remain well below 2013 numbers.

       82.     Based on high male counts compiled annually by CPW and the best available

science, the estimated Gunnison sage-grouse population for the Gunnison Basin has declined

from 3,149 in 2013 to only 1,667 in 2020—over a 40 percent decline in just six years.

       83.     The 3-year running average for the Gunnison Basin population of grouse has also

declined in the past three years: 2,869 in 2018; 2,167 in 2019; and 1,788 in 2020. The three-year

average high male count for Gunnison sage-grouse in the Gunnison Basin in 2020 is the lowest it

has been since lek count methods were standardized in 1998.

       84.     The Gunnison Basin CCA itself anticipated such a tipping point, stating that if

“during the lifetime of the CCA, … the 3-year moving average of the Gunnison Basin population

declines toward a population estimate of 2000 birds a) over two consecutive years, or b) over a

5-year period, CCA signatories will revisit the conservation measures and management actions

outlined in the CCA.” In fact, the Gunnison Basin CCA contemplated reinitiating consultation

even before the explicit thresholds were met so that the Gunnison sage-grouse would not be

beyond the point of saving before efforts could be taken.




                                PETITION FOR REVIEW—21
 Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 22 of 30




        85.     The 3-year moving average of the Gunnison Basin has now declined toward a

population estimate of 2,000 birds over two consecutive years. Indeed, the Forest Service has

recognized that “population counts [have] dropped below the three-year average population

threshold,” and BLM has recognized that “the 3-year running average is down.”

        B. BLM’s, The Forest Service’s, And NPS’ Failure to Implement the Biological
           Opinion’s Conservation Measures, Terms and Conditions, And Reporting
           Requirements.

        86.     Further, on information and belief, BLM, the Forest Service, and NPS have failed

to adhere to the Biological Opinion’s reasonable and prudent measures, terms and conditions,

and annual reporting requirements, have failed to monitor and report any known injury or

mortality of Gunnison sage-grouse or losses of nests or eggs, and have renewed livestock grazing

permits within occupied habitat without incorporating the Gunnison Basin CCA’s required terms

and conditions or without first determining whether Gunnison sage-grouse habitat requirements

are being satisfied. Even where terms and conditions have been incorporated, grazing has

continued without substantial changes despite failures to meet Gunnison sage-grouse habitat

requirements.

        87.     The Biological Opinion required BLM, the Forest Service, and NPS to track

incidental take by land type with respect to the 20-year disturbance limits and provide such

information in annual reports. The 20-year disturbance limits cannot be exceeded without

exceeding the ITS.

        88.     The Biological Opinion also required BLM, the Forest Service, and NPS to

immediately report any known injury or mortality of Gunnison sage-grouse, or losses of nests or

eggs.



                                 PETITION FOR REVIEW—22
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 23 of 30




       89.       BLM, the Forest Service, and NPS are additionally required to annually report the

number of grazing permits renewed, along with an assessment of habitat conditions for each

renewed permit, and the results of short-term monitoring tracking herbaceous height data, photo

point data, any additional environmental data, and whether permits modified to incorporate sage-

grouse habitat guidelines and standards are meeting such standards.

       90.       BLM, the Forest Service, and NPS have failed to adhere to these monitoring and

reporting requirements. Records received through Freedom of Information Act requests and

directly from the agencies show not all allotments in Gunnison sage-grouse occupied critical

habitat have been monitored and that few annual reports have been completed. When they have

been completed, they do not contain all of the required content or have not been completed on an

annual basis. Grazing permits have also been renewed without imposing even the inadequate

2005 RCP habitat requirements.

       91.       Where grazing monitoring has occurred, grass and forb height and cover

standards for Gunnison sage-grouse are not always being met, and most sites are not meeting the

minimum 7-inch grass height the Gunnison sage-grouse requires. But rather than altering grazing

to respond to these problems, the agencies have ascribed failures to site potential, drought, or

other factors.

       92.       FWS has also subsequently admitted that monitoring direct take of Gunnison

sage-grouse from livestock grazing is impossible to accurately track. Thus, one of the Biological

Opinion’s reporting requirements, intended to serve as an important trigger for reinitiation of

consultation, is rendered meaningless.




                                  PETITION FOR REVIEW—23
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 24 of 30




       C. New Scientific Information Reveals Threats to the Gunnison Sage-Grouse from
          Grazing.

       93.     New scientific information also undermines the Biological Opinion’s analysis of

the effects of livestock grazing.

       94.     For example, new scientific information demonstrates that the Gunnison Basin

CCA’s population model significantly overestimates the total number of birds. Specifically, the

Gunnison Basin CCA relies on a population model that uses the highest number of males

counted at a lek, referred to as a “high male count,” to estimate the total population of Gunnison

sage-grouse. However, it assumes that high male counts represent only 53 percent of the male

population because some males go uncounted due to visibility, human error, or some other

reason—in other words, that the male population is nearly twice the highest number of male

birds actually counted. The current best available science, however, shows that high male counts

account for between 77 percent and 93 percent of the male population. As a result, the agencies’

population estimates are greatly inflated and likely do not reflect the current on-the-ground

condition of the species.

       95.     Further, the best available science now indicates that the invasive weed cheatgrass

is spread by livestock and that cheatgrass harms Gunnison sage-grouse and adversely modifies

their critical habitat in a manner not considered in the Biological Opinion by reducing the

presence of sagebrush, perennial grasses, and forbs, and by increasing the frequency and

intensity of fire. FWS acknowledged as much in its 2019 Species Status Assessment where it

found its prior analysis of cheatgrass was “outdated or in need of further review.”

       96.     The decline of the Gunnison sage-grouse in the Gunnison Basin, the failures of

the agencies to implement the Biological Opinion’s terms and conditions, and new information


                                    PETITION FOR REVIEW—24
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 25 of 30




concerning impacts to the Gunnison sage-grouse from the activities authorized by the Gunnison

Basin CCA that the Biological Opinion did not consider invoke the agencies’ duty to reinitiate

consultation. The agencies’ failure to reinitiate consultation violates the ESA and the APA.

                                      CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

 (BLM’s, the Forest Service’s, NPS’, and FWS’ Failure to Reinitiate Formal Consultation
 on the Biological Opinion Violates the ESA and is Arbitrary and Capricious or Otherwise
                               Not in Accordance with Law)

       97.     The Conservation Organizations reallege and incorporate by reference the

preceding paragraphs.

       98.     BLM, the Forest Service, and NPS consulted with FWS regarding the Gunnison

Basin CCA and retain discretionary control over the Gunnison Basin CCA and the activities

authorized by it. An agency must reinitiate consultation whenever new information reveals

effects of the action that may affect the species or its critical habitat in a manner or to an extent

not previously considered, or if the action is modified in a manner that causes an effect to the

species or its critical habitat in a way not considered in the consultation. 50 C.F.R. § 402.16.

       99.     New information reveals that the effects of the activities authorized by the

Gunnison Basin CCA, including livestock grazing within occupied critical habitat in the

Gunnison Basin, affect the Gunnison sage-grouse and its critical habitat in a manner and to an

extent not previously considered. Such new information includes:

   •   Drastic population declines, including within the Gunnison Basin, since the Gunnison
       Basin CCA’s adoption that place the species’ future in doubt;

   •   Evidence that the population model adopted by the Gunnison Basin CCA overestimates
       the total population of Gunnison sage-grouse; and



                                  PETITION FOR REVIEW—25
 Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 26 of 30




   •   Impacts from invasive cheatgrass not previously considered.

       100.    BLM’s, the Forest Service’s, and NPS’ failure to adhere to the Biological

Opinion’s annual reporting requirements, renewal of livestock grazing permits within occupied

habitat without incorporating the Gunnison Basin CCA’s required terms and conditions, and

failure to modify grazing permits where Gunnison sage-grouse habitat requirements were not

met also modified the implementation of the Gunnison Basin CCA in a manner that causes an

effect on Gunnison sage-grouse and its critical habitat in a way not considered in the Biological

Opinion.

       101.    By failing to reinitiate consultation over the Gunnison Basin CCA, BLM, the

Forest Service, and NPS have violated and continue to violate the ESA and its implementing

regulations, and their failure to do so is not in accordance with the law. 50 C.F.R. § 402.16. The

FWS has violated the ESA and the APA by failing to request that BLM, the Forest Service, and

NPS reinitiate consultation. 5 U.S.C. § 706(2). The agencies’ failure to promptly reinitiate and/or

request reinitiation of consultation as required by the ESA has caused or threatens serious

prejudice and injury to Conservation Organizations’ rights and interests.

                               SECOND CLAIM FOR RELIEF

 (BLM’s, the Forest Service’s, and NPS’ Continued Authorization of Activities Under the
Gunnison Basin CCA and Their Continued Reliance on the Biological Opinion Jeopardizes
        the Gunnison Sage-grouse and Adversely Modifies Its Critical Habitat)

       102.    The Conservation Organizations reallege and incorporate by reference the

preceding paragraphs.

       103.    The BLM, the Forest Service, and NPS continue to authorize activities, including

grazing, under the Gunnison Basin CCA, despite new information revealing that those actions



                                 PETITION FOR REVIEW—26
 Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 27 of 30




affect Gunnison sage-grouse and its critical habitat in a manner and to an extent not previously

considered.

       104.    The BLM, the Forest Service, and NPS continue to authorize activities, including

grazing, under the Gunnison Basin CCA, despite their failure to adhere to the Biological

Opinion’s and ITS’ annual reporting requirements and to implement the required conservation

measures.

       105.    By failing to comply with ITS’ terms and conditions, BLM, the Forest Service,

and NPS are liable for take caused by the Gunnison Basin CCA. 16 U.S.C. §§ 1536(o)(2);

1538(a); 50 C.F.R. § 17.31(a)

       106.    These modifications to the implementation of the Gunnison Basin CCA in a

manner that affects Gunnison sage-grouse and its critical habitat in ways not considered in the

Biological Opinion also jeopardizes the Gunnison sage-grouse and adversely modifies its habitat,

in violation of the ESA. 16 U.S.C. § 1536(a)(2). The agencies’ authorization of activities that

affect the Gunnison sage-grouse in ways not considered has caused or threatens serious prejudice

and injuries to Conservation Organizations’ rights and interests.

                                THIRD CLAIM FOR RELIEF

(FWS’ Issuance of and BLM’s, the Forest Service’s, and NPS’ Reliance upon the Biological
            Opinion is Contrary to the ESA and Arbitrary and Capricious)

       107.    The Conservation Organizations reallege and incorporate by reference the

preceding paragraphs.

       108.    FWS’ Biological Opinion is arbitrary and capricious and violates the ESA, 16

U.S.C. § 1536, and the APA, 5 U.S.C. § 706, for reasons including but not limited to:




                                 PETITION FOR REVIEW—27
  Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 28 of 30




   •   Failing to adequately account for the effects of grazing on the Gunnison sage-grouse and
       its critical habitat;

   •   Relying on inadequate conservation measures and unsupported assumptions regarding
       their efficacy to write off these impacts;

   •   Failing to adequately analyze the cumulative effects impacting the Gunnison sage-grouse
       and adversely modifying its occupied critical habitat within the Gunnison Basin and
       throughout its range;

   •   Failing to meaningfully consider how the Gunnison Basin CCA’s implementation will
       affect the Gunnison sage-grouse’s recovery;

   •   Failing to rely on the best available science at the time the Biological Opinion was issued
       regarding Gunnison sage-grouse conservation.

       109.    BLM, the Forest Service, and NPS have an independent, substantive duty under

section 7 of the ESA to ensure that their actions and actions they authorize are not likely to

jeopardize the Gunnison sage-grouse or destroy or adversely modify its critical habitat. 16

U.S.C. § 1536(a)(2).

       110.    FWS’ Biological Opinion violates the ESA and APA and is unlawful; therefore,

BLM’s, the Forest Service’s, and NPS’ reliance on the Biological Opinion to fulfill their section

7 procedural and substantive duties also violates the ESA. The agencies’ failure to ensure their

actions and actions they authorize do not jeopardize the Gunnison sage-grouse has caused or

threatens serious prejudice and injury to Conservation Organizations’ rights and interests.

                                    PRAYER FOR RELIEF

       A.      Declare that BLM, the Forest Service, NPS, and FWS are violating 50 C.F.R. §

402.16 by failing to reinitiate consultation over the Gunnison Basin CCA;

       B.      Declare that the Biological Opinion is arbitrary and capricious, in violation of the

APA and ESA;



                                 PETITION FOR REVIEW—28
 Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 29 of 30




       C.      Order BLM, the Forest Service, and NPS to immediately reinitiate consultation

with FWS over the Gunnison Basin CCA;

       D.      Declare that BLM’s, the Forest Service’s, and NPS’ continued authorization of

activities covered by the Gunnison Basin CCA, including livestock grazing, and their continued

reliance on the Biological Opinion violates their duties under section 7(a)(2) and the ESA’s

implementing regulations to ensure that actions they authorize or carry out do not jeopardize the

Gunnison sage-grouse, or destroy or adversely modify its critical habitat;

       E.      Enjoin BLM, the Forest Service, and NPS from authorizing livestock grazing on

occupied critical habitat on federal lands in the Gunnison Basin until an adequate and legally-

valid consultation has been completed;

       F.      Award the Conservation Groups their reasonable costs, litigation expenses, and

attorneys’ fees associated with this litigation pursuant to the ESA, 16 U.S.C. § 1540(g) and the

Equal Access to Justice Act, 28 U.S.C. § 2412 et seq.; and

       G.      Grant such further relief as the Court deems just and proper.


Dated: December 7, 2020                      Respectfully submitted,

                                             /s/ Ryan Adair Shannon
                                             Ryan Adair Shannon
                                             Center for Biological Diversity
                                             P.O. Box 11374
                                             Portland, OR 97211
                                             (503) 283-5474
                                             Fax: (503) 283-5528
                                             rshannon@biologicaldiversity.org

                                             Counsel for the Center for Biological Diversity




                                 PETITION FOR REVIEW—29
Case 1:20-cv-03580 Document 1 Filed 12/07/20 USDC Colorado Page 30 of 30




                                 /s/ Talasi B. Brooks
                                 Talasi B. Brooks
                                 Western Watersheds Project
                                 P.O. Box 2863
                                 Boise, ID 83714
                                 (208) 336-9077
                                 tbrooks@westernwatersheds.org

                                 Counsel for Western Watersheds Project




                       PETITION FOR REVIEW—30
